Citation Nr: 1757555	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1987 to July 1991, with additional reserve service. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued in September 2012 by the Regional Office (RO) in Atlanta, Georgia. 

In June 2017, the Veteran testified during a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the record.  At the hearing, the undersigned agreed to hold the record open for an additional 60 days to allow for the submission of additional evidence; no such evidence was submitted in that time.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action in this appeal is warranted.

The Veteran asserts that he developed PTSD as a result of certain incidents which occurred while he served in the Marine Corps.  Specifically, he contends that he witnessed a fatal helicopter crash in 1989, was subject to scud missile attacks while serving in Saudi Arabia in early 1991, and that he helped clear dead bodies near the Kuwait border in 1991.  In February 2012, VA made a formal finding that it was unable to verify either of the stressors which occurred in Saudi Arabia or Kuwait.  

However, in a July 2015 formal finding, VA found that there was no record of the helicopter crash.  It appears that the formal finding determined that no such crash occurred in 1988; the Veteran testified at a hearing before the undersigned VLJ in June 2017 that the crash occurred sometime after October 1989 off of the coast of Amchitka, Alaska.  At the time, he was serving aboard the USS Peleliu.

A noncombat veteran seeking service connection for PTSD must establish (1) a current medical diagnosis of PTSD; (2) medical evidence of a causal nexus between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred. See 38 C.F.R. § 3.304 (f) (2017).  The Veteran cannot establish the occurrence of an in-service stressor through lay testimony alone-rather, VA must have credible supporting evidence in corroborating the claimed event.  Doran v. Brown, 6 Vet. App. 283, 290 (1996).  The M21-1 provides guidelines for the verification of PTSD claims by noncombat veterans, specifically that before the U.S. Army and Joint Services Records Research Center (JSRRC) may search for records to corroborate the occurrence of a stressor, a veteran must provide at a minimum: a stressor that can be documented, the location where the incident took place, the approximate date (within a two month period) of the incident, and the unit of assignment at the time the stressful event occurred.

In an October 2011 VA examination, the examiner indicated that such a stressor would be adequate to support a diagnosis of PTSD.  Therefore, the Board finds that further development is warranted.  On remand, the AOJ should contact the JSRRC or any other appropriate agency and make a formal finding regarding a 1989 helicopter crash and the presence of the USS Peleliu.  

If such a crash is confirmed to have occurred, the Veteran is to be scheduled for a new VA mental health examination.  If the crash cannot be confirmed, his claim should be readjudicated on the evidence of record and returned to the Board, if appropriate.

Finally, the Veteran also testified in June 2017 that he receives mental health treatment from the VA clinic in East Point, Georgia.  Therefore, upon remand, updated VA treatment records should be obtained in consideration of the appeal.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records. 

2.  The AOJ should take all appropriate steps to attempt to verify the stressor recounted by the Veteran in his June 2017 testimony-specifically, that he witnessed a fatal helicopter crash while serving aboard the USS Peleliu off of the coast of Amchitka, Alaska in October, November or December 1989.

2.  If the stressor is confirmed, schedule the Veteran for a VA mental health examination.  The record should be made available to and be reviewed by the examiner.

Following a review of the record, the VA psychologist or psychiatrist is asked to identify all acquired psychiatric disorder(s) in accordance with DSM-5 criteria and furnish an opinion with respect to the following:

With regard to each such diagnosed disorder, the examiner is asked to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such acquired psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.

If PTSD is diagnosed, the examiner should identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s) and must specifically address whether the Veteran's identified stressor(s) are related to a fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to the identified stressor(s).

In offering any opinion, the examiner should consider the full record, to include the Veteran's lay statements regarding the onset of his acquired psychiatric disorder and continuity of symptomatology, as well as the medical records.  A complete rationale should be given for each opinion expressed.

3.  If the stressor cannot be verified, the AOJ should prepare a formal finding stating this fact.  The Veteran's claim should then be readjudicated based on the evidence of record.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).

